Citation Nr: 1436970	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $8360.00, created due to the Veteran's "felon" status and incarceration from December 3, 1998 to October 31, 2003, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967. 

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2010. This matter was originally on appeal from a July 2004 administrative decision of the Committee on Waivers and Compromises (Committee) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2004 administrative decision of the Committee on Waivers and Compromises (Committee) decision found that the Veteran's application for waiver of compensation overpayment had not been timely filed within 180 days of a July 1999 notice of indebtedness and the right to request waiver of overpayment in the original calculated amount of $11,773.66.  

In a decision dated in March 2008, the Board determined that a timely application for waiver of the overpayment had been filed in response to the July 1999 notice of indebtedness.  The Board then remanded the matter to the Agency of Original Jurisdiction (AOJ) for referral of the matter to the Committee to adjudicate the Veteran's application for waiver.  In a May 2008 Supplemental Statement of the Case, an unfavorable decision was issued.  

In a January 2010 decision, the Board denied the Veteran's claim for entitlement to a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $11,773.66.  The Veteran appealed the denial to the Court.  In January 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's denial and remand the issue for further development.  The Court required that the Board "reconsider the fault of the debtor under 38 C.F.R. § 1.965(a)(1)" and "discuss whether the ... evidence [of record] notified the Agency of Appellant's incarceration status prior to June 1999 for purposes of balancing faults under...(a)(2)."  Id. at p. 4. 

In July 2011, the Board found that an error had been made in the calculation of the validity of the debt for which VA is at fault - that the Committee erroneously calculated the Veteran's debt based on the date of his conviction of a felony, rather than based on the date of his incarceration for that felony conviction and remanded the case for a recalculation of the correct amount of overpayment based on a December 3, 1998 incarceration date.

The Board notes that in addition to compensation benefits paid to the Veteran, the issue is further complicated by the apportionment of funds granted to the Veteran's wife during his incarceration.  Thus, the Board notes that there are two separate calculations to consider - calculations regarding money owed and paid to the Veteran and calculations regarding money owed and paid to the Veteran's wife.     

With an incarceration date of December 3, 1998, the Veteran should have been receiving benefits at the reduced rate of 10 percent from February 1, 1999 until October 31, 2003; and he should have started receiving benefits at the 100 percent rate effective November 1, 2003.  The Veteran's wife should have been receiving an apportioned amount ($2063.00) of the Veteran's compensation benefits from February 1, 1999 until October 31, 2003; and her apportionment payments should have stopped effective November 1, 2003.  
  
An audit was prepared in April 2012.  Subsequent to the audit, in September 2013, an award action was taken to adjust the Veteran's award to conform with his imprisonment and release dates.  In addition, in January 2014, the RO sent a letter to the Veteran's wife indicating that the Veteran was paid retroactively for compensation due to him for the period of November 1, 2003 through June 1, 2004 and proposed that the stop date for her apportionment payment be changed from June 1, 2004 to November 1, 2003 which would create an overpayment for her.

As these changes were made after the audit was prepared in April 2012, it is the Board's opinion that an additional audit should be prepared as it may change the amount of overpayment due to the Veteran's incarceration.    

Accordingly, the case is REMANDED for the following action:

1.  The Committee should prepare an audit which shows how the overpayment $8,360.00 was calculated.  Specifically, the audit should include a month-by-month of the compensation payments to which the Veteran was entitled, and that were withheld, from February 1, 1999 to October 31, 2003 and a general accounting of any adjustments from November 1, 2003 to the present.  If any benefits were withheld from the Veteran in order to recoup an overpayment, this should be explicitly noted.  A copy of that audit must be included in the claims file. 

2.  An audit should be prepared which includes a month-by-month accounting of the apportionment payments to which the Veteran's wife was entitled from February 1, 1999 to October 31, 2003 and a general accounting of any adjustments from November 1, 2003 to the present.  If any benefits were withheld from the Veteran's wife in order to recoup an overpayment, this should be explicitly noted.  A copy of that audit must be included in the claims file. 

3.  After the Committee calculates the valid and properly created amount of overpayment, it should again review the record and reconsider the Veteran's request for waiver under the principles of equity and good conscience, including the fault of the debtor and the balancing of faults as discussed in the January 2011 Joint Motion for Remand.

4.  If the Committee's decision remains unfavorable with regard to the issues of (a) the validity of the debt or (b) whether his waiver request is warranted under the principles of equity and good conscience, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

